Citation Nr: 1605639	
Decision Date: 02/12/16    Archive Date: 02/18/16

DOCKET NO.  14-24 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska



THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for aid and attendance.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel



INTRODUCTION

The Veteran had active service from January 1968 to March 1971, and his decorations include the Combat Action Ribbon.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision by the Lincoln, Nebraska Department of Veterans Affairs (VA) Regional Office (RO).  


FINDING OF FACT

Due to his service-connected disabilities, the Veteran is so helpless as to be in need of regular aid and attendance of another person.  


CONCLUSION OF LAW

The criteria for SMC based on the need for regular aid attendance have been met.  38 U.S.C.A. § 1114(l) (West 2015); 38 C.F.R. §§ 3.102, 3.350(b), 3.352 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, the Board notes that the Veteran is already in receipt of SMC at the housebound rate, effective January 24, 2001.  See December 2001 rating decision.  The Veteran is seeking SMC based on aid and attendance as such is a greater benefit than SMC at the housebound rate.  Cf. 38 U.S.C.A. § 1114(l), 38 C.F.R. § 1114(s).  The Veteran filed his claim in September 2013, essentially contending that his service connected disabilities render him in need of regular aid and attendance of another person.  

Special monthly compensation based on the need for aid and attendance of another person is payable when the veteran, due to service-connected disability, is so helpless as to be in need of regular aid and attendance.  See 38 U.S.C.A. § 1114(l); see also 38 C.F.R. § 3.350(b).  Pursuant to 38 C.F.R. § 3.352(a), the following criteria are to be considered for determining whether a claimant is in need of the regular aid and attendance of another person: (1) the inability of the claimant to dress himself or to keep himself ordinarily clean and presentable; (2) frequent need of adjustment of any special prosthetic or orthopedic appliance which, by reason of the particular disability, cannot be done without aid; (3) the inability of the claimant to feed himself through the loss of coordination of the upper extremities or through extreme weakness; (4) the inability to attend to the wants of nature; or, (5) a physical or mental incapacity that requires care and assistance on a regular basis to protect the claimant from the hazards or dangers incident to his or her daily environment.  

A veteran need show only one of the enumerated factors identified in 38 C.F.R. § 3.352(a) to establish entitlement to aid and attendance.  Turco v. Brown, 9 Vet. App. 222, 224 (1996).  Moreover, it is only necessary that the evidence establish that the veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  See id.  The performance of the necessary aid and attendance service by a relative of the claimant or other member of his or her household will not prevent the granting of the additional allowance.  38 C.F.R. § 3.352(c).  

The Board finds that SMC for aid and attendance is warranted because the evidence shows that the Veteran needs assistance to dress himself and keep himself ordinarily clean and presentable, and has a physical or mental incapacity that requires care and assistance on a regular basis to protect the claimant from the hazards or dangers incident to his daily environment.  The Veteran is service connected for posttraumatic stress disorder (PTSD), low back pain/strain, diabetes mellitus with associated neuropathy of the right and left foot and right and left hands, residual shrapnel wound near the right femoral head, fungus infection and callosities of the right and left foot, right knee anterior cruciate ligament tear and chronic strain, left knee chronic strain, transient ischemic attack, malaria, hypertension and microalbuminuria, postoperative septoplasty, and tinea corporis.  In his February 2014 notice of disagreement, the Veteran reported that he was unable to move or walk long distances and if he falls, he is unable to get up without assistance.  He also stated that bathing was extremely difficult.  May 2014 VA treatment records note the Veteran's complaint of episodes of dizziness the past four years, exacerbated when he looks up or down or changes position.  He related he has fallen several times over the years, and has hit his head with loss of consciousness.  On June 2014 VA PTSD examination, the examiner indicated that the Veteran's PTSD is the primary cause of his social and occupational impairment, and that his PTSD causes total occupational and social impairment.  On June 2014 aid and attendance or housebound examination, the Veteran reported he minimized his grooming, including showering only a couple of times per week, with difficulty, and only if someone helps him step into the tub/shower.  It was indicated the Veteran cannot perform cleaning or laundry, but he has his daughter help him.  He complained of constant dizziness.  The examiner noted that imbalance constantly (or nearly) affects his ability to ambulate.  It was indicated the Veteran was unable to perform grooming.  He can walk without the assistance of another person, but only within the home, and even then his propulsion and balance are abnormal as he is unsteady and needs his wheeled walker due to, at least in part, the weakness of his legs and his knees giving out.  

As noted above, it is not required that all of the disabling conditions enumerated in the provisions of 38 C.F.R. § 3.352(a) exist to establish eligibility for aid and attendance, so long as at least one of the enumerated factors are present.  Based on the evidence above, it is clear that the Veteran is unable to keep himself ordinarily clean and presentable due to his numerous service-connected physical disabilities, as manifested by his constant, or nearly constant dizziness, lower extremity weakness and unsteadiness, rendering him unable to perform cleaning, laundry, or shower without the assistance of another person.  And without the assistance of another person on a regular basis, he is unable to protect himself from the hazards or dangers incident to his daily environment, as manifested by his inability to get up without assistance if he falls, and his inability to shower without the assistance of another person.  Thus, based on the evidence presented above, resolving all reasonable doubt in the Veteran's favor, the Board finds that SMC based on the need for regular aid and attendance is warranted.  



ORDER

Subject to the laws and regulations governing the payment of monetary benefits, special monthly compensation based on the need for aid and attendance of another person is granted.  



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


